Order entered February 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01305-CR
                                    No. 05-12-01306-CR

                      CHAD BLAKELEE HIGHTOWER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-33192-W

                                         ORDER
       The Court DENIES appellant’s motion for extension of time to file the brief as moot. On

its own motion, the Court ordered the Clerk of the Court to file appellant’s brief tendered on

January 23, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE